FILED
                              FOR PUBLICATION
                                                                             AUG 04 2016
                   UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


STEVEN PELESASA FUE,                             No.   12-55307

              Petitioner-Appellant,              D.C. No.
                                                 2:11-cv-02436-DMG-MRW
 v.                                              Central District of California,
                                                 Los Angeles
MARTIN BITER, Warden,

              Respondent-Appellee.               ORDER


THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.